Title: To George Washington from Major General Alexander McDougall, 2 September 1778
From: McDougall, Alexander
To: Washington, George


          
            Camp white Plains 2d Sepr 1778
          
          His Excellency the Commander in chief of the American Army informed the Council of
            General officers conven’d at His quarters last night,
            that General Sullivan with the Army under His Command had  retired on
            the 29th Ultimo to the North End of Rhode Island, and that the Enemy from the best
            information the General could obtain, had embarked about Four Thousand Troops on Board
            of ⟨a⟩ number of Transports in the Sound near Frogs neck, and had Sailed to the Eastward
            on Sunday last.
          That the strength of the American Army in this Camp exceeded 12,000 men; and that by
            advice received from Count De-Estang, then in the Harbour of Boston, He intended to
            return to Rhode Island, with Ten ships of the Line and three Frigates. Under this
            information the Commander in chief, desires the opinion of the Council on the Following
            points vizt 1st whether a movement of the Army to the Eastward under the present
            circumstance would be Eligible?
          2dly If So, what Force will be necessary to leave, for the Security of the
            Communication on Hudsons River?
          3dly If a movement to the Eastward should be determined on, what Probability is there
            of a supply of Provision for the Army?
          4thly Can any attack be made on the Troops in, and about Newyork with a probability of
            success? Previous to my opinion on these points, I beg leave to Enemerate Some Facts.
            Dire necessity obliged Lord North to declare in the British Senate, that it was
            impracticable to Conquor America. Under the influence
            of this Conviction, and our Alliance with France, the Grand British Army evacuates the
            state of Pensylvania; and apparently changes the seat of War to the East of Hudsons
            River; where the American Army can be better supplied with meat than in Pensylvania; and
            in no danger of wanting Bread—Neither that state nor those near it could give that
            speedy reinforcement, to our Army, by Militia in Cases of emergency, as the New England
            States Can; Nor is the nature of the country So favorable in Pensylvania, for the
            Co-opperation of the Militia with the regular Army, as that on the East side of Hudsons
            River. Add to these, the long and expencive carriage to the Army of many Articles of
            Stores of Various kinds. The Enemy could not be ignorant of the advantage He derived in
            Pena, from the embarassments we laboured under. To what then is the change of His
            Position, to one less favourable for opperation to be ascribed? Certainly the security
            of His Army, until the result of the negotiation with America should be known. From this
            the Minister entertained great and Flattering Hopes. The Commissioners dis-appointed in
            the object of their Commission, and the Idea of Conquest no longer existing, a new
            system must be formd for the opperation of the Enemy. But no Demonstrations of the Enemy
            has yet marked the object of the Campaign. This I conceive is owing to there not being
            Sufficient time since the Commissioners received the answer of Congress, for the
            Minister to Form and Transmit the Plan of opperation on His unexpected disappointment.
               In the mean time the Enemy is endeavoring to Secure the Islands,
            taken into His Posesssion. Hence a reinforcement is sent to New Port, about the time
            Philadelphia was evacuated, and a Second attempted soon after the French Admiral
            appeared in those Seas; but it returned to Newyork on the French squadron’s appearing
            before that place. The Co-opperation of this Fleet with
            American army on Rhode Island, was so necessary to the Success of the enterprize, at the
            Critical moment of its Second departure, that the Enemy could be at no loss to conclude,
            it was owing to Some pressing distress of the French Fleet, which occationed its going
            from that station. on this event it was natural, for the enemy, to send such a
            reinforcement to Rhode Island, as would secure releif to the Garrison. Perhaps if events
            favor him, He may design to Sack Providence. But if even this is in Contemplation, it is
            utterly out of the Power of this army, or any part of it to be in time, to prevent it.
            However no inference can be drawn from the Sending a reinforcement to Rhode Island, or
            its strength, that any Capital opperation is intended on the Main in New England. For
            this strong reinforcement was necessary, to give certain releif to that Garrison,
            because the whole strength of the Enemy at Rhode Island, including this reinforcement,
            when arrived would not much exceed the number of General Sullivans Army. In a Country
            such as New England, where the People are generally So well affected to America; and
            where Twenty Thousand Zealous Militia may be collected in a few days; and where there is
            no Capital object for the Enemy, there is little Reason to fear, that He will carry the
            war into that Country, after relinquishing the Posession of Philadelphia, and other
            advantages He Had in that Quarter. It is therefore my opinion that a movement of the
            Army to the Eastward, under present circumstance will not be Eligible. But the Enemy may
            attempt a Coup de main on our stores at Springfield, or the release of General Burgoynes
            Army. To be ready for Such an event, it is also my opinion, that the Number of Troops
            which our Army in this Camp, exceed that of the Enemy in Newyork and its dependencies,
            should be held in perfect readiness to march to the Eastward, on the shortest notice,
            should the Enemy make any demonstrations to opperate on the Main in New England. This
            force with the Continental Troops now with General Sullivan; and the great aid which can
            readily be collected from the Militia will stop the progress of the Enemy, till His
            object for the Campaign shall be more clearly discoverd. The Condition of the Enemy in
            carrying on the war in this Country, will always expose him to want of regular supplies
            of Bread & Flour; meat is plentifully sent him from Ireland. All accounts agree,
            that His Army is but Illy furnished with Bread. The American Embargo and the French
            Cruizes will contribute to make His subsistance of this Article, still  more precarious. This state will furnish Him with more Flour, than all the eastern
            states. And he has far less to Fear from the Militia of the former, than the Latter. If
            He intends to opperate in the Country, can it be supposed he will carry the War into the
            strongest states, where he has no chance of procuring any additional subsistence for His
            Troops, and Forego the advantage of the Co-opperation of His Navy, in this state. It
            cannot. For these Reasons I think we ought to have a sufficient Force here, to meet the
            Enemy in the field, otherwise; if this Army should move to the Eastward, the Enemy might
            take the advantage of its march, collect His Troops from Rhode Island, in four days, and
            get compleat Posession of Hudsons river and this state. Such a misfortune would expose
            our Army to great Sufferings for want of Bread. At the last Council of war held at
            wrights Mills, the Enemis whole Force at Newyork, Rhode Island and their Dependencies
            was estimated at 18,000 infantry, vizt, 14,000 at Newyork and 4000 at Rhode Island. All the Force Stationed at Newyork and its dependencies
            may be collected in Twelve Hours, to any part of the Island, that at Rhode Island,
            making Large allowances may be brought to Newyork in Eight days, from the time they
            receive orders for that purpose. The Enemy at present Have the Command of the internal
            Navigation, from Sandy Hook to Rhode-Island, and probably will have it for this
            Campaign, from the Islands near Frogs neck, to Sandy Hook inclusive; if not from
            Stanford to Sandy Hook; for I do not conceive it would be prudent for the French Admiral
            to risque His Sqadron in the narrow part of the Sound between Connecticut, and Long
            Island, as Admiral Byron is daily expected in these Seas. our Force in this Camp is
            Stated at 12,700, and that of the Enemy in Newyork and its dependencies, (vizt long,
            & Staten Islands) at 10,000. From the heights on this side of Kings Bridge, to
            the South Point of the Island of Newyork, the Enemy have four lines of Redoubts and
            other works, nearly across the Island, beside Some intermediate ones, which must be
            forced. It cannot be imagined the Enemy will abandon these works like Poltroons. Upon
            the most moderate Calculation of loss, these four lines would cost us, Seven Hundd men
            each, Killed and wounded, which by the time we got to the environs of the City, leave us
            a force not superior to the Enemy. His retreat being Secure by the ships and boats, if
            He declined disputing the City with us, He might with ease retire to Long Island, there
            wait the Junction or Co-opperation of His Army from Rhode Island, and by a landing of
            these Troops, or the whole Army, at Pells neck, Frogs
            Point, or Morrisenia, put us in the dangerous Position the American Army was in, the
            Campaign of 1776, from which it escaped by the slow movements of the Enemy. Thus after
            the loss of three Thousand men, we Should be obliged to relinquish the purchase of their
            blood; or become Prisoner by our Communication and Subsistence being Cut off.  For every Soldier of observation and experience must grant, that
            10,000 Troops, well Posted on the Heights of Kings-Bridge and Morrisena, will defeat
            15,000 of equal Quality, who shall attempt to pass from york Island to westchester, when
            the navigation is commanded by the Power of that Army, which shall take Post on those
            Heights, to prevent an impression from York Island; as the only route, the american Army
            could take on Such an Event, must be on two Bridges, not Twenty five feet wide, under
            full command of the Smallest artillery placed on the Eastern heights. If even the Enemy
            was to abandon York Island, and take Post on Long Island, as He Commands the waters of
            the neighbourhood, it would be utterly unadviseable for our Army to take Post on the
            Former, because we should be exposed to the joint opperation of the Enemies army above
            mentioned. For these reasons I am against any opperations being undertaken against the
            Enemy now in Newyork, or its dependancies with our present
            Force.
          
            Alexr McDougall M. General
          
        